Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

Dated as of January 10, 2020

 

to

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 28, 2019

 

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of January 10, 2020 (the
“Effective Date”) by and among (i) Hillenbrand, Inc. (the “Company”), (ii) the
parties identified as Subsidiary Borrowers on the signature pages hereof (each a
“Subsidiary Borrower” and, collectively with the Company, the “Borrowers”),
(iii) the Lenders party hereto (the “Lenders”) and (iv) JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), under that certain
Third Amended and Restated Credit Agreement dated as of August 28, 2019 by and
among the Borrowers, the Lenders and the Administrative Agent (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the requisite Lenders agree to make
certain modifications to the Credit Agreement;

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.            Amendments to Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below the Credit
Agreement is hereby amended as follows:

 

(a)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is restated in its entirety as follows:

 

““Applicable Rate” means:

 



   

 

 

(a) for any day, with respect to any Eurocurrency Revolving Loan, any BA
Equivalent Revolving Loan, any ABR Revolving Loan, any Canadian Base Rate
Revolving Loan or with respect to any Commercial Letter of Credit or with
respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency/BA
Equivalent Revolving Spread”, “ABR/Canadian Base Rate Revolving Spread”,
“Facility Fee Rate” or “Commercial Letter of Credit Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

  Leverage Ratio: Eurocurrency / BA
Equivalent
Revolving
Spread ABR / Canadian Base Rate
Revolving
Spread   Commercial
Letter of
Credit Rate Facility
Fee Rate Category 1:   < 1.00 to 1.00 0.90% 0% 0.6375% 0.10% Category 2:   ≥
1.00 to 1.00 but < 1.50 to 1.00 1.00% 0% 0.7125% 0.125% Category 3:   ≥ 1.50 to
1.00 but < 2.00 to 1.00 1.10% 0.10% 0.7875% 0.15% Category 4:   ≥ 2.00 to 1.00
but < 2.50 to 1.00 1.175% 0.175% 0.84375% 0.20% Category 5:   ≥ 2.50 to 1.00 but
< 3.00 to 1.00 1.275% 0.275% 0.90% 0.225% Category 6:   ≥ 3.00 to 1.00 but <
4.00 to 1.00 1.50% 0.50% 1.05% 0.25% Category 7:   ≥ 4.00 to 1.00 1.60% 0.60%
1.15% 0.275%

 

(b) for any day, with respect to any Eurocurrency Term A-1 Loan or any ABR Term
A-1 Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Term A-1 Loan Spread”, “ABR Term A-1 Loan
Spread”, as the case may be, based upon the Leverage Ratio applicable on such
date:

 

  Leverage Ratio: Eurocurrency
Term A-1 Loan Spread ABR
Term A-1 Loan Spread   Category 1:   < 1.00 to 1.00 1.00% 0% Category 2:   ≥
1.00 to 1.00 but < 1.50 to 1.00 1.125% 0.125% Category 3:   ≥ 1.50 to 1.00 but <
2.00 to 1.00 1.25% 0.25% Category 4:   ≥ 2.00 to 1.00 but < 2.50 to 1.00 1.375%
0.375% Category 5:   ≥ 2.50 to 1.00 but < 3.00 to 1.00 1.50% 0.50% Category 6:  
≥ 3.00 to 1.00 but < 4.00 to 1.00 1.75% 0.75% Category 7:   ≥ 4.00 to 1.00
1.875% 0.875%

 



  2 

 

 

(c) for any day, with respect to any Eurocurrency Term A-2 Loan or any ABR Term
A-2 Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Term A-2 Loan Spread”, “ABR Term A-2 Loan
Spread”, as the case may be, based upon the Leverage Ratio applicable on such
date:

 

  Leverage Ratio: Eurocurrency Term A-2 Loan Spread ABR Term A-2 Loan Spread  
Category 1:   < 1.00 to 1.00 0.875% 0% Category 2:   ≥ 1.00 to 1.00 but < 1.50
to 1.00 1.00% 0% Category 3:   ≥ 1.50 to 1.00 but < 2.00 to 1.00 1.125% 0.125%
Category 4:   ≥ 2.00 to 1.00 but < 2.50 to 1.00 1.25% 0.25% Category 5:   ≥ 2.50
to 1.00 but < 3.00 to 1.00 1.375% 0.375% Category 6:   ≥ 3.00 to 1.00 but < 4.00
to 1.00 1.625% 0.625% Category 7: ≥ 4.00 to 1.00   1.75% 0.75%

 

For purposes of the foregoing clauses (a), (b) and (c),

 

(i)    if at any time the Company fails to deliver the Financials by the date
the Financials are due pursuant to Section 5.01, Category 7 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii)   adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change);

 

(iii)  notwithstanding the foregoing, Category 1 shall be deemed to be
applicable from and after the Effective Date (or, solely with respect to Term
A-2 Loans, from and after the Amendment No. 1 Effective Date) until the
Administrative Agent’s receipt of the Financials for the Company’s fiscal year
ending on or about September 30, 2019 and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs;
and

 

(iv)   notwithstanding the foregoing (including the immediately preceding clause
(iii)), Category 6 shall be deemed to be applicable from and after the Term Loan
Funding Date until the Administrative Agent’s receipt of the Financials for the
Company’s first fiscal quarter ending after the Term Loan Funding Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs (i) and (ii).”

 

(b)    Section 6.10(a) of the Credit Agreement is restated in its entirety as
follows:

 

“(a)  Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the last day of each of its fiscal quarters
ending on and after September 30, 2019, of (i) (x) Consolidated Indebtedness
minus (y) the Liquidity Amount, in each case as of the last day of such fiscal
quarter to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the last day of such fiscal quarter, all calculated
for the Company and its Subsidiaries on a consolidated basis, to be greater than
3.50 to 1.00; provided that (x) the Company may, by written notice to the
Administrative Agent for distribution to the Lenders and not more than twice
during the term of this Agreement, elect to increase the maximum Leverage Ratio
to 4.00 to 1.00 for a period of three (3) consecutive fiscal quarters in
connection with an acquisition that involves the payment of consideration by the
Company and/or its Subsidiaries in excess of $75,000,000 occurring during the
first of such three fiscal quarters (each such period, an “Adjusted Covenant
Period”) and (y) notwithstanding the foregoing clause (x), the Company may not
elect an Adjusted Covenant Period for at least two (2) full fiscal quarters
following the end of an Adjusted Covenant Period before a new Adjusted Covenant
Period is available again pursuant to the preceding clause (x) for a new period
of three (3) consecutive fiscal quarters. For purposes of calculations under
this Section 6.10(a), Consolidated Indebtedness shall not include 75% of the
principal amount of any mandatorily convertible unsecured bonds, debentures,
preferred stock or similar instruments in a principal amount not to exceed
$500,000,000 in the aggregate during the term of this Agreement which are
payable in no more than three years (whether by redemption, call option or
otherwise) solely in common stock or other common equity interests.

 



  3 

 

 

Notwithstanding the foregoing, the following change shall be automatically
deemed to be made to Section 6.10(a) on, and with effect as of, the date on
which (1) a change that is the substantial equivalent of the following change is
made to the corresponding provision of both the “LG Facility Agreement” and the
“Shelf Agreement”, in each case as defined in the Company’s most recent
applicable filings with the SEC and (2) the Administrative Agent shall have
received from the Company an executed copy of each such amendment making such
conforming change, in each case such amendment being confirmed by the Company in
writing to be effective:

 

A new sentence will be added to the end of Section 6.10(a) as follows:

 

“For purposes of calculations under this Section 6.10(a), prior to the
consummation of the Bengal Acquisition (or during the period from the Effective
Date until the date that is 90 days after the termination of the Bengal
Acquisition Agreement), Consolidated Indebtedness shall not include Specified
Senior Notes Indebtedness; provided that (a) the release of the proceeds of the
Specified Senior Note Indebtedness to the Company and its Subsidiaries is
contingent upon the consummation of the Bengal Acquisition and, pending such
release, such proceeds are held in escrow (and, if the Bengal Acquisition
Agreement is terminated prior to the consummation of the Bengal Acquisition or
if the Bengal Acquisition is otherwise not consummated by the date specified in
the Specified Senior Notes Indenture, such proceeds shall be promptly applied to
satisfy and discharge all obligations of the Company and its Subsidiaries in
respect of the Specified Senior Notes Indebtedness) or (b) the Specified Senior
Notes Indenture contains a “special mandatory redemption” provision (or other
similar provision) or otherwise permits the Specified Senior Notes Indebtedness
to be redeemed or prepaid if the Bengal Acquisition is not consummated by the
date specified in the Specified Senior Notes Indenture (and if the Bengal
Acquisition Agreement is terminated in accordance with its terms prior to the
consummation of the Bengal Acquisition or the Bengal Acquisition is otherwise
not consummated by the date specified in the Specified Senior Notes Indenture,
the Specified Senior Notes Indebtedness is so redeemed or prepaid within 90 days
of such termination or such specified date, as the case may be).”

 

Notwithstanding the foregoing, the following change shall be automatically
deemed to be made to Section 6.10(a) on the date on which (1) a change that is
the substantial equivalent of the following change is made to the corresponding
provision of both the “LG Facility Agreement” and the “Shelf Agreement”, in each
case as defined in the Company’s most recent applicable filings with the SEC and
(2) the Administrative Agent shall have received from the Company an executed
copy of each such amendment making such conforming change, in each case such
amendment being confirmed by the Company in writing to be effective:

 



  4 

 

 

The first sentence of Section 6.10(a) shall be restated in its entirety,
effective as of December 31, 2019, as follows:

 

“The Company will not permit the ratio (the “Leverage Ratio”), determined as of
the last day of each of its fiscal quarters ending on and after December 31,
2019, of (i) (x) Consolidated Indebtedness minus (y) the Liquidity Amount, in
each case as of the last day of such fiscal quarter to (ii) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending with the last day
of such fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than (A) 4.50 to 1.00 for the fiscal quarters
ending December 31, 2019 and March 31, 2020, (B) 4.25 to 1.00 for the fiscal
quarter ending June 30, 2020, (C) 4.00 to 1.00 for the fiscal quarter ending
September 30, 2020, (D) 3.75 to 1.00 for the fiscal quarter ending December 31,
2020 and (E) 3.50 to 1.00 for the fiscal quarter ending March 31, 2021 and each
fiscal quarter ending thereafter; provided that the Company may, on or after
January 1, 2021, by written notice to the Administrative Agent for distribution
to the Lenders (which notice may be in the compliance certificate delivered by
the Company pursuant to Section 5.01(c) for the applicable fiscal quarter) and
not more than once during the term of this Agreement, elect to increase the
maximum Leverage Ratio to 4.00 to 1.00 for a period of three (3) consecutive
fiscal quarters in connection with an acquisition that involves the payment of
consideration by the Company and/or its Subsidiaries in excess of $75,000,000
occurring during the first of such three fiscal quarters.””

 

 

2.             Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the conditions precedent that:

 

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Required Lenders and the Administrative
Agent.

 

(b) The Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors.

 

(c) The Administrative Agent shall have received for the account of each Lender
that delivers its executed signature page to this Amendment by no later than the
date and time specified by the Administrative Agent, an amendment fee in an
amount equal to the amount previously disclosed to the Lenders.

 

(d) The Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ fees and expenses (including, to
the extent invoiced, reasonable and documented fees and expenses of counsel for
the Administrative Agent) in accordance with the Loan Documents.

 

3.            Representations and Warranties of the Borrowers. Each Borrower for
itself hereby represents and warrants as follows:

 

(a)    This Amendment and the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”) constitute the legal, valid and binding obligations
of such Borrower enforceable against such Borrower in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 



  5 

 

 

(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrowers set forth in the Amended Credit
Agreement are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects) (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty is true and correct as of such earlier date).

 

4.             Reference to and Effect on the Credit Agreement.

 

(a)    The parties hereto acknowledge and agree that the Company is
contemplating changing its fiscal year to end on December 31 of each calendar
year rather than on September 30. The parties hereto acknowledge and agree that
such change is not prohibited by the Credit Agreement.

 

(b)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Amended Credit Agreement.

 

(c)    Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(d)    Except as specifically provided above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(e)    This Amendment shall be a Loan Document.

 

5.             Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York.

 

6.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.             Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 



[Signature Pages Follow]

 



  6 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

  HILLENBRAND, INC.,   as the Company       By /s/ Theodore S. Haddad, Jr.      
Name: Theodore S. Haddad, Jr.       Title: Vice President and Treasurer

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement
(Hillenbrand, Inc., et al.)

 



 

 

      Hillenbrand Luxembourg S.À R.L.,   as a Subsidiary Borrower       By /s/
Theodore S. Haddad, Jr.       Name: Theodore S. Haddad, Jr.       Title:
Category A Manager

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement
(Hillenbrand, Inc., et al.)

 





 

 

      COPERION K-Tron (Schweiz) GmbH,   as a Subsidiary Borrower       By /s/
Theodore S. Haddad, Jr.       Name: Theodore S. Haddad, Jr.       Title:
Authorised Signatory

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 





 

 

 

  Hillenbrand Switzerland GmbH,   as a Subsidiary Borrower       By /s/ Theodore
S. Haddad, Jr.     Name: Theodore S. Haddad, Jr.       Title: Chairman of the
Board of Managing Officers

 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 





 



  Batesville Canada Ltd.,   as a Subsidiary Borrower

 

  By /s/ Theodore S. Haddad, Jr.       Name: Theodore S. Haddad, Jr.      
Title: Treasurer



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 

 

  JeffREy Rader Canada Company,   as a Subsidiary Borrower       By /s/ Theodore
S. Haddad, Jr.       Name: Theodore S. Haddad, Jr.       Title: Assistant
Treasurer

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)



 



 

 

 

  Rotex Europe Ltd,   as a Subsidiary Borrower       By /s/ Theodore S. Haddad,
Jr.       Name: Theodore S. Haddad, Jr.       Title: Authorised Signatory

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 

 

  COPERION GMBH,   as a Subsidiary Borrower       By /s/ Kimberly Karen Ryan    
  Name: Kimberly Karen Ryan       Title: Managing Director

 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 

 

  HILLENBRAND GERMANY HOLDING GMBH,   as a Subsidiary Borrower       By /s/
Kimberly Karen Ryan       Name: Kimberly Karen Ryan       Title: Managing
Director

 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender and as Administrative  
Agent

 

  By /s/ Lisa Whatley   Name: Lisa Whatley   Title: Managing Director

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION,   as a Lender

 

  By /s/ James M. Stehlik   Name: James M. Stehlik   Title: Senior Vice
President

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 





 

 

 

 

CITIZENS BANK, N.A.,

  as a Lender

 

  By /s/ Jonathan Gleit   Name: Jonathan Gleit   Title: Senior Vice President

 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)



 



 

 

 

 

BMO HARRIS FINANCING, INC.,

as a Lender

 

  By /s/ Betsy Phillips   Name: Betsy Phillips   Title: Director

 



Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender

 

  By /s/ Graeme Robertson   Name: Graeme Robertson   Title: Managing Director



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 



 

 



 

 

PNC BANK, NATIONAL ASSOCIATION,


as a Lender

 

  By /s/ David C. Beckett   Name: David C. Beckett   Title: Senior Vice
President

 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)



 





 



 

 

U.S. BANK NATIONAL ASSOCIATION,

  as a Lender

 

  By /s/ Kathryn Schad Reuther   Name: Kathryn Schad Reuther   Title: Senior
Vice President



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 







 



 







 

SUMITOMO MITSUI BANKING
CORPORATION,

as a Lender

 



  By /s/ Michael Maguire   Name: Michael Maguire   Title: Managing Director



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 







 

  

 



TRUIST BANK, FORMERLY KNOWN AS

BRANCH BANKING AND TRUST
COMPANY,

as a Lender

 

  By /s/ Ryan T. Hamilton   Name: Ryan T. Hamilton   Title: Senior Vice
President



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 





 

 



 

COMMERZBANK AG, NEW YORK
BRANCH,

as a Lender

 

  By /s/ Michael Ravelo   Name: Michael Ravelo   Title: Managing Director      
By /s/ John W. Deegan   Name: John W. Deegan   Title: Director



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 







 



 

 

FIFTH THIRD BANK, NATIONAL
ASSOCIATION,


as a Lender

 

  By /s/ David Izard   Name: David Izard   Title: Senior Vice President



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 





 



 

 

BANK OF AMERICA, N.A.,


as a Lender

 

  By /s/ Matthew Doye   Name: Matthew Doye   Title: Senior Vice President



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 





 





 

 

SANTANDER BANK, NATIONAL
ASSOCIATION,

as a Lender

 

  By /s/ Donna Cleary   Name: Donna Cleary   Title: Senior Vice President



 

Signature Page to Amendment No. 3 to
Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 







 



 

EXHIBIT A

 

Consent and Reaffirmation

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to the Third Amended and Restated Credit Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), dated as of August 28, 2019, by and among Hillenbrand,
Inc. (the “Company”), the Subsidiary Borrowers (collectively with the Company,
the “Borrowers”), the Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”), which Amendment No. 3 is dated as of January
10, 2020 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement. Without in any
way establishing a course of dealing by the Administrative Agent or any Lender,
each of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Subsidiary Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

This Consent and Reaffirmation shall be construed in accordance with and
governed by the law of the State of New York. This Consent and Reaffirmation may
be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Consent and Reaffirmation by telecopy, e-mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Consent and Reaffirmation.

 

Dated January 10, 2020

 

[Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.

 

 

BATESVILLE SERVICES, INC.   BATESVILLE CASKET COMPANY, INC.       By: /s/
Theodore S. Haddad, Jr.                            By: /s/ Theodore S. Haddad,
Jr.                  Name: Theodore S. Haddad, Jr.   Name: Theodore S. Haddad,
Jr. Title: Vice President and Treasurer   Title: Vice President and Treasurer  
    BATESVILLE MANUFACTURING, INC.   PROCESS EQUIPMENT GROUP, INC.       By: /s/
Theodore S. Haddad, Jr.   By: /s/ Theodore S. Haddad, Jr. Name: Theodore S.
Haddad, Jr.   Name: Theodore S. Haddad, Jr. Title: Vice President and Treasurer
  Title: Treasurer       K-TRON INVESTMENT CO.   ROTEX GLOBAL, LLC       By: /s/
Theodore S. Haddad, Jr.   By: /s/ Theodore S. Haddad, Jr. Name: Theodore S.
Haddad, Jr.   Name: Theodore S. Haddad, Jr. Title: Assistant Treasurer   Title:
Assistant Treasurer       coperion k-tron pitman, inc.   terrasource global
corporation       By: /s/ Theodore S. Haddad, Jr.   By: /s/ Theodore S. Haddad,
Jr. Name: Theodore S. Haddad, Jr.   Name: Theodore S. Haddad, Jr. Title:
Assistant Treasurer   Title: Assistant Treasurer       coperion corporation  
RED VALVE COMPANY, INC.       By: /s/ Theodore S. Haddad, Jr.   By: /s/ Theodore
S. Haddad, Jr. Name: Theodore S. Haddad, Jr.   Name: Theodore S. Haddad, Jr.
Title: Vice President and Assistant Treasurer   Title: Assistant Treasurer



 

Signature Page to Consent and Reaffirmation to Amendment No. 3 to

Third Amended and Restated Credit Agreement

(Hillenbrand, Inc., et al.)

 









